Case 1:17-cv-00317-CFC Document 41-1 Filed 11/02/18 Page 1 of 4 PageID #: 534



      IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

                                              )
IN RE TESLA MOTORS, INC.                            Consolidated
                                              )     C.A. No. 12711-VCS
STOCKHOLDER LITIGATION                        )
                                              )

                  ORDER REGARDING CASE SCHEDULE

       WHEREAS, the Court has considered the parties’ respective proposed

schedules;

       IT IS HEREBY ORDERED this 14th day of            August    , 2018, that:

       1.    The following schedule shall govern the proceedings in this action:

(A)     The Parties shall begin producing              September 24, 2018
        documents in response to requests served on
        or before August 15, 2018 on a rolling basis
(B)     Deadline for substantial completion of         December 21, 2018
        document productions in response to
        requests served on or before August 15,
        2018
(C)     Exchange of privilege logs in connection       January 25, 2019
        with any requests served on or before
        August 15, 2018
(D)     With respect to any requests for the
        production of documents served on the
        Parties after August 15, 2018, the Parties
        shall negotiate in good faith regarding
        setting a reasonable timetable for the
        completion of the production of documents
        responsive to such requests, and the
        completion of any privilege log with respect
        thereto.
(E)     Deadline for filing of any motion for class    March 18, 2019
        certification and brief in support thereof
        (answering brief due 30 calendar days

                                       -1-
Case 1:17-cv-00317-CFC Document 41-1 Filed 11/02/18 Page 2 of 4 PageID #: 535




       thereafter; reply brief due 14 calendar days
       thereafter)
(F)    Completion of fact discovery, except for (i)    April 26, 2019
       any fact discovery subject to a pending
       discovery motion or motion for protective
       order or (ii) any depositions already
       scheduled or in the process of being
       scheduled beyond that date by agreement of
       the parties
(G)    Identification of expert witnesses, including   May 1, 2019
       the curriculum vitae of the expert, and a
       summary of the subject matter(s) on which
       they will testify
(H)    Exchange of opening expert reports              May 17, 2019
(I)    Identification of rebuttal expert witnesses,    June 3, 2019
       including the curriculum vitae thereof to the
       extent it has not yet been provided, and a
       summary of the subject matter(s) on which
       they will testify
(J)    Exchange of rebuttal expert reports             June 14, 2019
(K)    Completion of expert discovery, except for      July 3, 2019
       any fact discovery subject to a pending
       motion to compel or motion for protective
       order
(L)    Deadline for filing of any motion for           July 12, 2019
       summary judgment and brief in support
       thereof (answering brief due 30 calendar
       days thereafter; reply brief due 21 calendar
       days thereafter)

       Oral argument on any summary judgment
       motion(s) will be held on                       September 19, 2019
(M)    Identification of trial witnesses (including    November 8, 2019
       adverse, third-party and expert witnesses)
(N)    Completion of depositions of trial witnesses    December 13, 2019
       not previously deposed
(O)    Deadline for filing of any motions in limine    January 10, 2020
       and briefs in support thereof (answering
       brief due 14 calendar days thereafter; reply


                                       -2-
Case 1:17-cv-00317-CFC Document 41-1 Filed 11/02/18 Page 3 of 4 PageID #: 536




        brief due 7 calendar days thereafter)
(P)     Plaintiff to provide Defendants with drafts      January 24, 2020
        of the Joint Pretrial Order and Joint Exhibit
        List
(Q)     Defendants to provide composite mark-ups         February 7, 2020
        showing proposed changes and additions to
        Joint Pretrial Order and Joint Exhibit List
(R)     Simultaneous filing of Pretrial Briefs           February 21, 2020
(S)     Joint Pretrial Order and Joint Exhibit List to   February 28, 2020 at 5:00
        be filed with the Court                          PM
(T)     Pretrial Conference (by telephone, initiated     March 9, 2020,
        by Plaintiffs’ counsel)                          at 1:00 p.m.
(U)     Trial Begins (10 days)                           March 16–27, 2020

      2.     The parties may amend the dates set forth in ¶¶1(A)-(Q) by written

agreement, without Court approval.         The dates and deadlines set forth in

subparagraphs 1(R)-(U) may not be amended without further order of the Court,

which may be sought upon the request of any Party.

      3.     The Parties shall produce for deposition, upon reasonable notice from

any opposing parties and without the need for subpoena, all persons under their

respective control and any of their respective current directors, officers, employees,

and experts. The parties shall use reasonable efforts to produce for deposition

upon reasonable notice from any opposing parties and without the need for

subpoena, any of their respective former directors and officers. The parties will

make a good faith effort to produce, upon reasonable notice from any opposing

parties and without the need for subpoena, any of the parties’ respective agents or

advisers. The parties shall work together in good faith on the scheduling of


                                        -3-
Case 1:17-cv-00317-CFC Document 41-1 Filed 11/02/18 Page 4 of 4 PageID #: 537



depositions. Nothing herein shall be deemed to affect a party’s right to object to

any deposition or the number of depositions sought by the opposing party.

      4.     No Party shall be required to list on its privilege logs documents

evidencing communications only between or among that Party’s outside counsel.

      5.     No Party shall submit any additional expert reports beyond the ones

provided in this Scheduling Order absent agreement of the Parties or an order from

the Court.

      6.     Following the identification of trial witnesses as set forth in

subparagraph 1(M), the Parties may designate additional witnesses for trial only by

agreement of all Parties or upon motion to the Court.



                                              /s/ Joseph R. Slights III
                                                    Vice Chancellor




                                       -4-
